  Case 4:20-cv-00180-ALM Document 1 Filed 12/26/19 Page 1 of 21 PageID #: 1



                        IN THE UNITED STATES DISTRICT COURT
                       FOR THE EASTERN DISTRICT OF VIRGINIA



 HTC CORPORATION and
 HTC AMERICA, INC.

                     Plaintiffs,
                                                       JURY TRIAL DEMANDED
 v.

 INNOVATION SCIENCES, LLC,

                     Defendant




                     COMPLAINT FOR DECLARATORY JUDGMENT


       Plaintiffs HTC Corporation and HTC America, Inc. (collectively, “Plaintiffs” or “HTC”),

by and through their attorneys, hereby allege as follows:

       1.       Through this complaint, Plaintiffs seek declaratory judgment that U.S. Patent No.

10,104,425 (the ’425 patent) is directed to patent ineligible subject matter under 35 U.S.C. § 101.

       2.       This Court has previously found substantially similar claims of patents related to

the ’425 patent to be ineligible under Alice Corp. Pty. Ltd. v. CLS Bank Int’l et al., 134 S.Ct. 2347

(2014). The Honorable Judge Liam O’Grady granted a motion to dismiss eight patents related to

the ’425 patent as being ineligible under § 101 in two earlier cases, Virginia Innovation Scis., Inc.

v. HTC America, Inc., Civ. No. 1:16-cv-1350 (E.D. Va. Jan. 5, 2017) and Virginia Innovation

Scis., Inc. v. Amazon.com, Inc., Civ. No. 1:16-cv-00861 (E.D. Va. Jan. 5, 2017) (hereinafter,

“Amazon I”). Virginia Innovation Sciences Inc. v. Amazon.com, Inc., 227 F. Supp. 3d 582 (E.D.

Va. Jan. 5, 2017). That opinion was subsequently appealed and affirmed by the Federal Circuit.

Virginia Innovation Scis., Inc. v. HTC Corp., 718 F. App’x 988 (Fed. Cir. 2018).



                                                -1-
  Case 4:20-cv-00180-ALM Document 1 Filed 12/26/19 Page 2 of 21 PageID #: 2



       3.       After dismissal of these eight patents, this Court also granted summary judgment

of patent ineligibility with respect to U.S. Reissue Patent No. 46,140 under § 101 and non-

infringement with respect to U.S. Patent No. 8,135,398 patent in Amazon I. See Innovation

Sciences, LLC v. Amazon.com, Inc., --- F. App’x ----, No. 2018-1495, 2019 WL 2762976 (Fed.

Cir. July 2019). These judgments were also affirmed by the Federal Circuit. Id.

       4.       While appeals were pending from the cases above, Virginia Innovation Sciences,

Inc. (“VIS”), the predecessor entity of Defendant Innovation Sciences LLC (“Innovation

Sciences” or “Defendant”), filed two more cases against HTC and Amazon in this District,

Virginia Innovation Sciences, Inc. v. HTC Corp., 3-17-cv-00560 (E.D. Va. 2017), and Virginia

Innovation Sciences, Inc., v. Amazon.com, Inc., 2-17-cv-00422 (E.D. Va. 2017). After HTC sent

VIS a Rule 11 letter raising concerns that (1) venue was not proper as to HTC America, Inc.

following the Supreme Court’s decision in TC Heartland LLC v. Kraft Food Gp. Brands LLC,

137 S. Ct. 1514 (2017) and (2) VIS was asserting claims substantially similar to those found by

this Court to be ineligible under § 101 (see Ex. F), VIS voluntarily dismissed these cases in

October 2017 before HTC or Amazon responded to the complaint in their respective cases.

       5.       Nine months later, VIS filed a third case against HTC Corporation (but not HTC

America, Inc.) in the Eastern District of Texas, asserting infringement of another three patents,

all of which are related to the eight patents previously held unpatentable under 35 U.S.C. § 101.

Virginia Innovation Sciences, Inc. v. HTC Corp., Civ. No. 4:18-cv-000476 (E.D. Tex. filed Jul.

5, 2018), now consolidated in Virginia Innovation Sciences, Inc. v. Amazon.com, Inc., Civ. No.

4:18-cv-00474 (E.D. Tex. filed Jul. 5, 2018) (the “E.D. Tex. Action”).

       6.       On December 6, 2018, and after defendants in related cases (including Amazon)

moved to transfer the E.D. Tex. Action to this Court, VIS filed a motion to substitute Innovation




                                               -2-
  Case 4:20-cv-00180-ALM Document 1 Filed 12/26/19 Page 3 of 21 PageID #: 3



Sciences LLC for VIS on the basis of an alleged merger between VIS and Innovation Sciences,

whereby VIS was terminated and Innovation Sciences was the surviving entity. The CEO and

President of VIS, Dr. Tiehong “Anne” Wang, executed the merger documents on behalf VIS and

on behalf of Innovation Sciences, but under the alias “Anne Wong” as its “Manager.”

       7.       On December 27, 2018, HTC Corporation moved to transfer under 28 U.S.C.

1401 for forum non conveniens, in particular considering this Court’s familiarity with the patent

family and subject matter of the patents at issue in the E.D. Tex. Action. On July 15, 2019, the

District Court for the Eastern District of Texas issued an opinion denying the motions to transfer

of HTC and the other consolidated defendants in the E.D. Tex. Action. A petition for writ of

mandamus to the Federal Circuit was denied on October 9, 2018.

       8.       On August 9, 2019, Innovation Sciences filed a complaint at the International

Trade Commission, alleging infringement of claims 14-18 and 45-48 of U.S. Patent No.

10,104,425 (Ex. A at 1, “ITC Complaint”), and identifying, among others, HTC Corporation and

HTC America, Inc. as proposed respondents. Id. at 2.

       9.       With respect to HTC, Innovation Sciences identified three accused devices, the

HTC U11, the HTC U11 Life, and the HTC U12+ smartphones of allegedly infringing at least

claims 14 and 45 of the ’425 patent. Id. at 13-15. Attached to the ITC Complaint as Exhibits 22

and 23, are claim charts that Defendant alleges demonstrate infringement of independent claim

45 and 14 of the ’425 patent by HTC.

       10.      For the reasons stated in paragraphs 2-9 herein, the threat of suit by Defendant

against HTC alleging infringement of the ’425 patent is real and not idle.

       11.      For this action, Plaintiffs seek a declaration that the ’425 patent is unpatentable

as directed to patent ineligible subject matter under 35 U.S.C. § 101.




                                               -3-
  Case 4:20-cv-00180-ALM Document 1 Filed 12/26/19 Page 4 of 21 PageID #: 4



         12.   A number of exhibits are attached to this complaint. Those exhibits are listed

below:

         13.   Attached hereto as Exhibit A is a true and correct copy of the public version of the

Complaint filed in Certain Wireless Communication Devices and Related Components Thereof,

No. 337-3402, filed August 9, 2019 at the International Trade Commission, with Exhibits 22-23

to the Complaint (infringement claim charts against HTC).

         14.   Attached hereto as Exhibit B is a true and correct copy of U.S. Patent No.

10,104,425.

         15.   Attached hereto as Exhibit C is a true and correct copy of U.S. Patent No.

7,899,492.

         16.   Attached hereto as Exhibit D is a true and correct copy of U.S. Patent No.

8,903,451.

         17.   Attached hereto as Exhibit E is a true and correct copy of a printout of the business

entity details of Virginia Innovation Sciences, Inc. from the Virginia Council for Corporations

website, found at https://cis.scc.virginia.gov/ (printed December 23, 2019).

         18.   Attached hereto as Exhibit F is a true and correct copy of letter dated October 3,

2017 from counsel for HTC, Yar R. Chaikovsky, to then counsel for VIS, William E. Bradley

raising Rule 11 concerns regarding the complaint filed by Mr. Bradley and VIS in Virginia

Innovation Sciences, Inc. v. HTC Corp., 3-17-cv-00560 (E.D. Va. 2017).

         19.   Attached hereto as Exhibit G is a true and correct copy of the public version of the

Declaration of Tiehong “Anne” Wong a/k/a Tiehong Wang, dated May 23, 2019, in support of

the Complaint filed in Certain Wireless Communication Devices and Related Components

Thereof, No. 337-3402, filed August 9, 2019 at the International Trade Commission (“Wong




                                                -4-
  Case 4:20-cv-00180-ALM Document 1 Filed 12/26/19 Page 5 of 21 PageID #: 5



Declaration”).

          20.    Attached hereto as Exhibit H is a true and correct copy of Defendant’s motion to

substitute party, including supporting declaration and exhibits, filed in Virginia Innovation

Sciences, Inc. v. HTC Corp., Civ. No. 4:18-cv-00476-ALM (E.D. Tex. filed Jul. 5, 2018), Dkt.

No. 15.


                                         I.     PARTIES

          21.     Plaintiff HTC Corporation is a Taiwanese corporation with its principal place of

business at No. 88, Section 3, Zhongxing Road, Xindian District, New Taipei City 231, Taiwan.

          22.     Plaintiff HTC America, Inc. (“HTC America”) is a Washington corporation with

its principal place of business at 308 Occidental Ave S, Seattle, WA 98104. HTC America is a

wholly-owned American subsidiary of HTC Corporation that sells consumer electronic devices,

including cellular and wireless devices, in the United States.

          23.     Founded in 1997, HTC is a pioneer in the smartphone market, credited with many

industry firsts and technology breakthroughs over the past 22 years—a history defined by

innovation, design and engineering excellence, and the building of strategic partnerships to

facilitate the development of an industry ecosystem. In addition to HTC smartphones, HTC has

also expanded its portfolio of technical expertise to include cutting-edge virtual reality

technology, as embodied by the HTC Vive virtual reality platform.

          24.     Defendant Innovation Sciences LLC has alleged that it is a limited liability

company incorporated under the laws of the State of Texas, with an office located at 5800 Legacy

Circle, Suite 311, Plano Texas 75024. Ex. A at 3.

          25.     Defendant Innovation Sciences LLC has alleged that Dr. Tiehong “Anne” Wong

is the CEO and President of Innovation Sciences. Ex. A at 3; Ex. G at ¶ 1. In the Wong



                                                -5-
  Case 4:20-cv-00180-ALM Document 1 Filed 12/26/19 Page 6 of 21 PageID #: 6



Declaration, Dr. Wong states that she has “held this position since Innovation’s formation in

2005,” presumably referring to the formation of the predecessor entity, VIS, f/k/a/ Sellerbid, Inc.

Id. at ¶¶ 10, 14. On information and belief, Dr. Wong is the sole employee, officer and director

of Innovation Sciences.

       26.      SellerBid, Inc. (later renamed as VIS in 2012) was formed as a Virginia company,

and had its principle place of business located in Virginia at 6301 Edsall Rd., #517, Alexandria,

VA 22312. Ex. E; Ex. G at ¶¶ 14-15.

       27.      Defendant Innovation Sciences has alleged that in 2018, Virginia Innovation

Sciences, Inc. was merged into Innovation Sciences, LLC. Ex. A at 4; Ex. G at ¶ 17; Ex. H.

       28.      On information and belief, Innovation Sciences maintains contacts to the Eastern

District of Virginia, at least through the presence and residences of Tiehong “Anne” Wang and/or

VIS in the Eastern District of Virginia. In the Wong Declaration, Dr. Wong refers to the residence

in Alexandria, VA as a facility that “support[s] Innovation’s research and development, patent

procurement, and licensing of Innovation’s patented technology.” Ex. G at ¶ 15. On information

and belief, Dr. Wong and/or Innovation Sciences still own this facility.

       29.      On information and belief, Alexandria, VA is located within Fairfax County in

the Eastern District of Virginia.

                             II.    JURISDICTION AND VENUE

       30.      The Court has subject matter jurisdiction under 28 U.S.C. §§ 1331, 1338, and

2201-2202 because this action arises under the patent laws and seeks relief under the Federal

Declaratory Judgment Act.

       31.      This Court has subject matter jurisdiction over this action based on a real and

immediate controversy between HTC and Defendant regarding whether the ’425 patent is




                                               -6-
  Case 4:20-cv-00180-ALM Document 1 Filed 12/26/19 Page 7 of 21 PageID #: 7



directed to patent ineligible subject matter under 35 U.S.C. § 101. As detailed below, this

controversy arises out of Defendant’s infringement assertions against HTC, at least demonstrated

by Defendant’s filing of its complaint before the International Trade Commission. Ex. A.

        32.      Based on the facts and causes alleged herein, this Court has personal jurisdiction

over Defendant.

        33.      In 2011, Defendant’s predecessor SellerBid, Inc. began substantial licensing

activities for its patent portfolio, which included the initiation of patent litigations in the U.S.

District Court for the Eastern District of Virginia. Ex. G at 4. See, e.g., Sellerbid, Inc. v. Groupon,

Inc., Civ. No. 1:11-cv-00768 (E.D. Va. July 20, 2011). Upon information and belief, SellerBid,

Inc. conducted patent licensing activities, including negotiations (whether in person,

telephonically, or electronically), and signed patent licenses within the Eastern District of

Virginia.

        34.      In 2012, Defendant’s predecessor SellerBid, Inc. changed its name to Virginia

Innovation Sciences, Inc. Ex. A at 4; Ex. G at 4. According to Defendant’s President and CEO,

this name change was “to reflect the nature of its business operation and market position.” Ex. G

at 4.

        35.      In 2013, Defendant’s predecessor Virginia Innovation Sciences, Inc. bought a

facility at 6301 Edsall Road, Suite 517, Alexandria, VA to support its patent licensing efforts. Ex

G at 4. This facility is located within the Eastern District of Virginia.

        36.      Defendant’s predecessor, Virginia Innovation Sciences, Inc., filed numerous

patent infringement complaints in the U.S. District Court for the Eastern District of Virginia. See,

e.g., Virginia Innovation Scis., Inc. v. LG Elec., Inc., Civ. No. 1:16-cv-00128 (E.D. Va. filed Feb.

8, 2016); Virginia Innovation Scis., Inc. v. Amazon.com, Inc., Civ. No. 1:16-cv-00861 (E.D. Va.




                                                 -7-
  Case 4:20-cv-00180-ALM Document 1 Filed 12/26/19 Page 8 of 21 PageID #: 8



filed July 5, 2016); Virginia Innovation Scis., Inc. v. HTC Corp., Civ. No. 1:16-cv-01350 (E.D.

Va. filed Feb. 8, 2016); Virginia Innovation Scis., Inc. v. Samsung Elec. Co., Ltd., Civ. No. 2:12-

cv-00548 (E.D. Va. filed Oct. 4, 2012); Virginia Innovation Scis., Inc. v. Samsung Elec. Co., Ltd.,

Civ. No. 2:13-cv-00332 (E.D. Va. filed June 14, 2013); Virginia Innovation Scis., Inc. v. Samsung

Elec. Co., Ltd., Civ. No. 2:14-cv-00217 (E.D. Va. filed May 12, 2014); Virginia Innovation Scis.,

Inc. v. HTC Corp., Civ. No. 2:16-cv-00060 (E.D. Va. filed Feb. 8, 2016); Virginia Innovation

Scis., Inc. v. Amazon.com, Inc., Civ. No. 2:17-cv-00422 (E.D. Va. filed Aug. 8, 2017); Virginia

Innovation Scis., Inc. v. HTC Corp., Civ. No. 3:17-cv-00560 (E.D. Va. filed Aug. 8, 2017). Upon

information and belief, Virginia Innovation Sciences, Inc. conducted several patent licensing

activities, including negotiations (whether in person, telephonically, or electronically), and signed

multiple patent licenses within the Eastern District of Virginia.

       37.      In 2018, Defendant’s predecessor Virginia Innovation Sciences, Inc. was merged

into Defendant Innovation Sciences, LLC. Ex. A at 4; Ex. G at 5.

       38.      After said merger, Defendant filed a motion to substitute party in the E.D. Tex.

Action, which explained that: “On November 9, 2018, Virginia Innovation Sciences, Inc.

(“Virginia Innovation”) was merged into Innovations Sciences, LLC (“Innovation”). . . . Under

the merger, Virginia Innovation was terminated, and all issued and outstanding stock of Virginia

Innovation was converted into limited liability company membership interests in the surviving

entity, Innovation. Accordingly, Virginia Innovation no longer holds any right, title or interest

in the patents-in-suit and all such rights belong to Innovation. Innovation is, therefore, the proper

plaintiff to this lawsuit and should be substituted for Virginia Innovation as the named plaintiff.”

Ex. H at 1.

       39.      According to the merger documents, 100% of Tiehong “Anne” Wang’s




                                                -8-
  Case 4:20-cv-00180-ALM Document 1 Filed 12/26/19 Page 9 of 21 PageID #: 9



ownership interest in Virginia Innovation Sciences, Inc. would be converted to LLC membership

interests in Innovation Sciences, LLC, such that following the merger, Tiehong Wang would own

100% of Innovation Sciences, LLC. See Ex. H at Ex. 2 at pg. 6.

       40.      Defendant’s President and CEO has declared that Defendant is the “successor of

Virginia Innovation Sciences, Inc. of Alexandria, VA.” Ex. G at 1.

       41.      This Court has personal jurisdiction over Defendant Innovation Sciences, at a

minimum because it is the successor to its predecessor, VIS, which was subject to this Court’s

personal jurisdiction before it merged into Innovation Sciences and purportedly legally

terminated. “If the successor is to stand thus in the place of the predecessor, it must do so for all

purposes, including personal jurisdiction in the first instance.” Vianix Del., LLC v. Nuance

Commc’ns., Inc., 637 F. Supp. 2d 356, 362 (E.D. Va. 2009). “[F]ederal courts have consistently

acknowledged that it is compatible with due process for a court to exercise personal jurisdiction

over an individual or a corporation that would not ordinarily be subject to personal jurisdiction

in that court when the individual or corporation is an alter ego or successor of a corporation that

would be subject to personal jurisdiction in that court.” Hanson & Morgan Livestock, Inc. v. B4

Cattle Co., Inc., No. 5:07-cv-00330, 2008 U.S. Dist. LEXIS 65707, at *20-21 (S.D. W. Va. Aug.

27, 2008) (citations omitted).

       42.      “The great weight of persuasive authority permits imputation of a predecessor's

actions upon its successor whenever forum law would hold the successor liable for its

predecessor's actions.” Richmond v. Madison Mgmt. Grp., Inc., 918 F.2d 438, 454 (4th Cir. 1990)

(citations omitted) (emphasis in original).

       43.      Defendant’s change in corporate form cannot fairly be used to insulate patent

owners from defending declaratory judgment actions in those fora where its predecessor operated




                                                -9-
 Case 4:20-cv-00180-ALM Document 1 Filed 12/26/19 Page 10 of 21 PageID #: 10



under the patent and engaged in activities sufficient to create personal jurisdiction and declaratory

judgment jurisdiction. Cf. Dainippon Screen Mfg. Co. v. CFMT, Inc., 142 F.3d 1266, 1271 (Fed.

Cir. 1998).

       44.      On information and belief, Defendant is subject to personal jurisdiction in this

judicial district; has previously availed itself of this venue in prior lawsuits; and/or conducts or

has regularly conducted business in this judicial district by operating within the Eastern District

of Virginia as Innovation Sciences and/or its predecessor entity, VIS f/k/a Sellerbid, Inc.

       45.      Venue is proper in this district pursuant to 28 U.S.C. §§ 1391(b) and (c) because,

among other reasons, on information and belief, Defendant: is subject to personal jurisdiction in

this judicial district; has previously availed itself of this venue in prior lawsuits; and/or conducts

or has regularly conducted business in this judicial district by operating within the Eastern District

of Virginia as Innovation Sciences and/or its predecessor entity, VIS f/k/a Sellerbid, Inc.


                               III.    FACTUAL BACKGROUND

       A.      Defendant’s Subject Matter Ineligible Patents

       46.      The ’425 Patent belongs to the same patent family as U.S. Patent 7,899,492 (“the

’492 patent”). In Virginia Innovation Scis., Inc. v. HTC Corp., this Court determined that the

asserted patents in the ’492 patent family were directed to an abstract idea and found to be patent

ineligible. 227 F. Supp. 3d 582, 596 (E.D. Va. 2017), aff'd sub nom. Virginia Innovation Scis.,

Inc. v. HTC Corp., 718 F. App’x 988 (Fed. Cir. 2018).

       47.      The ’492 patent family considered by this Court consisted of the ’492 Patent and

seven related patents: U.S. Patent No. 8,050,711 (the “’711 patent”); U.S. Patent No. 8,903,451

(the “’451 patent”); U.S. Patent No. 8,948,814 (the “’814 patent”); U.S. Patent No. 9,118,794

(the “’794 patent”); U.S. Patent No. 8,712,471; U.S. Patent No. 9,286,853 (the “’853 patent”);



                                                - 10 -
 Case 4:20-cv-00180-ALM Document 1 Filed 12/26/19 Page 11 of 21 PageID #: 11



and U.S. Patent No. 9,355,611 (the “’611 patent”). Id. at 587.

        48.      The Court noted that there were no material differences amongst the claims of

the individual patents in the ’492 patent family. The Court further noted the following exemplary

independent claims: Claim 21 of the ’711 patent; (2) Claim 21 of the ’471 patent; (3) Claim 30

of the ’451 patent; (4) Claim 1 of the ’814 patent; (5) Claim 1 of the ’794 patent; (6) Claim 1 of

the ’853 patent; (7) Claim 1 of the ’611 patent; and (8) Claim 23 of the ’492 patent. Id. at 589.

        49.      Figure 1 of the ’492 Patent depicts a network system (104) that produces a signal

that is transmitted from the base station (106) to the mobile terminal device (108). From the

mobile terminal device, the signal is transmitted to the mobile signal conversion module

(“MTSCM” or “intermediary device”) (112), which is contained in “housing” (110). The

MTSCM converts the mobile signal into a power level and display format that is compatible with

the display monitor (114), which reproduces the original signal. Phrased in non-technical terms,

the claimed idea: (1) takes a video feed from a mobile network (e.g., Verizon, AT&T, T–Mobile,

etc.); (2) sends it to a mobile device that; (3) sends it to an intermediary device, which (4) converts

the signal; and (5) displays it on a TV in your home.




                                                 - 11 -
 Case 4:20-cv-00180-ALM Document 1 Filed 12/26/19 Page 12 of 21 PageID #: 12




        50.      The Court noted that “the ’492 Patent relies on generic video signals, generic

mobile devices, generic display monitors, and a functional conversion process. Nothing about

the ’492 patent is either specific or discrete.” Id. at 603.

        51.      Analyzing the ’492 patent under the Alice test, the Court concluded that

        the mobile network, the phone, the intermediary device, and the display monitor [in
        the ’492 patent] all perform their conventional functions. There [was] no
        contention that the MTSCM’s data compression or conversion was unknown in the
        prior art; [Defendant] only argue[d] that it was unknown in this context. Moreover,
        the process for ‘converting’ and ‘compressing’ signals is described in purely
        functional terms, without any algorithm or code for achieving those results.
        [Defendant] assert[ed] that adding the intermediary device to a method of
        transmitting a video signal from a network to a display device through a mobile
        device [was] in itself an inventive concept . . . rather than creating an innovative
        ‘ordered combination,’ the MTSCM’s placement between ubiquitous conventional
        devices preempt[ed] future innovation in the field of mobile-to-HDTV conversion.
        Because preemption remains the guiding principle of the § 101 inquiry, the


                                                 - 12 -
 Case 4:20-cv-00180-ALM Document 1 Filed 12/26/19 Page 13 of 21 PageID #: 13



       functional claims of the patents in the ’492 patent family drive at the very heart
       of § 101 concerns and they must be found ineligible.

Id. at 604 (emphasis added).

       52.      Asserted Claims 14–18 and 45–48 of the ’425 patent are similarly directed to

substantially similar abstract concepts and are also therefore ineligible.

       53.      Claim 14 of the ’425 patent is not materially different from Claim 30 of the ’451

patent belonging to the ’492 patent family, which this Court also held to be directed to an abstract

idea and patent ineligible under Alice in Virginia Innovation Scis., 227 F. Supp. 3d at 587, 604.

       Claim 30 of the ’451 Patent                             Claim 14 of the ’425 Patent
    Found Patent Ineligible Under Alice                           at Issue in This Case

 30. A cellular phone comprising:                   14. A mobile terminal comprising:

 an input interface configured for receiving a      a      wireless interface configured         to
   multimedia     signal    appropriate    for           communicate via a wireless network;
   displaying a multimedia content on the
   cellular phone, wherein the multimedia           a high definition digital interface;
   signal is a compressed digital signal;
                                                    a       high definition digital multimedia
 at least one processing unit configured for             conversion circuit coupled to the wireless
   processing the multimedia signal,                     interface and configured to process a
                                                         compressed high definition digital
 wherein said processing the multimedia                  multimedia signal corresponding to high
  signal comprises decompressing the                     definition digital multimedia content;
  compressed    digital    signal to  a
  decompressed digital signal,                      a buffer coupled to the high definition
                                                     digital multimedia conversion circuit;
 wherein said processing the multimedia
  signal further comprises encoding the             a processor; and
  decompressed digital signal to produce an
  encoded digital signal, and                       a memory storing instructions that, when
                                                      executed by the processor, cause the
 wherein the encoded digital signal comprises         processor to perform operations
  a decompressed high definition digital              comprising:
  video signal; and
                                                    receiving, via the wireless interface, the
 a high definition digital output interface           compressed high definition digital
  configured for providing the encoded                multimedia    signal   appropriate   for
  digital signal for transmission to a high           displaying the high definition digital


                                                - 13 -
 Case 4:20-cv-00180-ALM Document 1 Filed 12/26/19 Page 14 of 21 PageID #: 14



          Claim 30 of the ’451 Patent                        Claim 14 of the ’425 Patent
    Found Patent Ineligible Under Alice                         at Issue in This Case
   definition digital television;                       multimedia content on the mobile terminal;
                                                        and
 wherein the cellular phone is configured for
  receiving power from the high definition         storing the compressed high definition
  digital television through the high                digital multimedia signal in the buffer,
  definition digital output interface.
                                                   wherein the high definition digital
                                                    multimedia conversion circuit is further
                                                    configured to decompress the compressed
                                                    high definition digital multimedia signal
                                                    retrieved from the buffer to generate a
                                                    decompressed signal, the decompressed
                                                    signal comprising a high definition digital
                                                    video signal;

                                                   wherein the high definition digital
                                                    multimedia conversion circuit is further
                                                    configured to encode the decompressed
                                                    signal   to   generate     an      encoded
                                                    decompressed high definition digital signal;
                                                    and

                                                   wherein the high definition digital interface is
                                                    further configured to communicate the
                                                    encoded decompressed high definition
                                                    digital signal to accommodate production
                                                    of the high definition digital multimedia
                                                    content on an external display.



       54.      As shown above, Claim 14 of the ’425 patent is not materially different from

Claim 30 of the ’451 patent that was determined to be directed to an abstract idea and therefore

patent ineligible. The red highlighted text describes a receiving interface to receive a multimedia

signal. The blue highlighted text describes decompressing and encoding a signal. The green

highlighted text describes outputting the decompressed, encoded signal for display.

       55.      The only substantive additions in Claim 14 of the ’425 patent, highlighted in bold

black, is a processor and a buffer. The claimed processor does nothing more than execute code



                                               - 14 -
 Case 4:20-cv-00180-ALM Document 1 Filed 12/26/19 Page 15 of 21 PageID #: 15



that performs the functions that this Court already found patent ineligible in the ’451 patent—this

is the quintessential “apply it with a computer” limitation—and adds nothing patentable to the

claims. The claimed buffer adds nothing but the generic and conventional storing and retrieving

of data common to all buffers, and is itself a part of generic and conventional implementation

with a computer.

       56.      For the same reasons that this Court found Claim 30 of the ’451 patent to be

patent ineligible in Virginia Innovation Scis., Inc., Claim 14 of the ’425 patent is also patent

ineligible under 35 U.S.C. § 101. See 227 F. Supp. 3d at 596–604.

       57.      The claims depending from Claim 14 of the ’425 patent asserted by Defendant

in its ITC complaint also mirror limitations in the claims of patents that this Court also previously

found to be patent ineligible in Virginia Innovation Scis., Inc., as shown below. These claims are

accordingly similarly patent ineligible.

        Claims of the ’451 Patent                            Claims of the ’425 Patent
    Found Patent Ineligible Under Alice                        at Issue in This Case

 32. The cellular phone of claim 30 comprises       15. The mobile terminal of claim 14, wherein
  a decoder, wherein the decoder is                  the high definition digital multimedia
  configured       for    performing       said      conversion circuit comprises a decoder
  decompressing the compressed digital               configured to decompress the compressed
  signal to the decompressed digital signal,         high definition digital multimedia signal;
  and wherein the decompressed digital               and
  signal is appropriate for the cellular phone
  to accommodate displaying the multimedia          wherein the high definition digital
  content on a display screen of the cellular        multimedia conversion circuit further
  phone; and wherein the cellular phone              comprises an encoder configured to encode
  further comprises an encoder, wherein the          the decompressed signal.
  encoder is configured for performing said
  encoding the decompressed digital signal to
  produce the encoded digital signal for
  transmission to the high definition digital
  television.




                                                - 15 -
Case 4:20-cv-00180-ALM Document 1 Filed 12/26/19 Page 16 of 21 PageID #: 16



         Claims of the ’451 Patent                         Claims of the ’425 Patent
     Found Patent Ineligible Under Alice                     at Issue in This Case

30. A cellular phone comprising:                  16. The mobile terminal of claim 14, wherein
                                                   the external display is a high definition
…                                                  digital television.

a high definition digital output interface
 configured for providing the encoded
 digital signal for transmission to a high
 definition digital television;

….


30. A cellular phone comprising:                  17. The mobile terminal of claim 14, wherein
                                                   the mobile terminal is a cellular phone.
….


44. The cellular phone of claim 32, wherein       18. The mobile terminal of claim 14, wherein
 the decompressed digital signal is encoded        the high definition digital interface is a high
 according to a high definition multimedia         definition multimedia interface (HDMI).
 interface (HDMI) requirement.


        58.    Claim 45 of the ’425 patent also substantially overlaps with claims this Court

already held to be directed to an abstract idea and patent ineligible under Alice in Virginia

Innovation Scis. 227 F. Supp. 3d at 587, 604. As depicted in the chart below, like Claim 14

above, Claim 45 of the ’425 patent overlaps with Claim 30 and Claim 32 (which depends from

Claim 30) of the patent ineligible ’451 patent.

      Claim 30 and 32 of the ’451 Patent                  Claim 45 of the ’425 Patent
     Found Patent Ineligible Under Alice                     at Issue in This Case

30. A cellular phone comprising:                  45. A wireless device for communicating
                                                   information comprising:
an input interface configured for receiving a
  multimedia     signal    appropriate    for     a transceiver configured to receive, via a
  displaying a multimedia content on the           WiFi network, a first wireless signal
  cellular phone, wherein the multimedia           corresponding to information directed to
  signal is a compressed digital signal;           the wireless device, the information


                                              - 16 -
Case 4:20-cv-00180-ALM Document 1 Filed 12/26/19 Page 17 of 21 PageID #: 17



    Claim 30 and 32 of the ’451 Patent                      Claim 45 of the ’425 Patent
   Found Patent Ineligible Under Alice                          at Issue in This Case
                                                      comprising a call, the first wireless signal
at least one processing unit configured for           being a compressed signal, wherein the
  processing the multimedia signal,                   wireless device is configured to receive an
                                                      instruction to make the call; and
wherein said processing the multimedia
 signal comprises decompressing the              a wireless signal conversion unit including a
 compressed    digital    signal to  a             decoder configured to perform a conversion
 decompressed digital signal,                      of the first wireless signal to accommodate
                                                   production of the information,
wherein said processing the multimedia
 signal further comprises encoding the           wherein the decoder is configured to
 decompressed digital signal to produce an        decompress the first wireless signal, said
 encoded digital signal, and                      conversion comprising decompressing the
                                                  first wireless signal;
wherein the encoded digital signal comprises
 a decompressed high definition digital          wherein the wireless device is further
 video signal; and                                configured to communicate information
                                                  for managing a status update via the
a high definition digital output interface        WiFi network in connection with a
 configured for providing the encoded             second wireless signal regarding the
 digital signal for transmission to a high        status update, the second wireless signal
 definition digital television;                   being transmitted from a sensing device
                                                  via     a    short     range     wireless
wherein the cellular phone is configured for      communication channel, the second
 receiving power from the high definition         wireless signal comprising information
 digital television through the high              associated with an identifier for the
 definition digital output interface.             sensing device; and

32. The cellular phone of claim 30 comprises     wherein the WiFi network is separate from
 a decoder, wherein the decoder is                the short range wireless communication
 configured       for    performing       said    channel.
 decompressing the compressed digital
 signal to the decompressed digital signal,
 and wherein the decompressed digital
 signal is appropriate for the cellular phone
 to accommodate displaying the multimedia
 content on a display screen of the cellular
 phone; and wherein the cellular phone
 further comprises an encoder, wherein the
 encoder is configured for performing said
 encoding the decompressed digital signal to
 produce the encoded digital signal for
 transmission to the high definition digital
 television.


                                             - 17 -
Case 4:20-cv-00180-ALM Document 1 Filed 12/26/19 Page 18 of 21 PageID #: 18



          59.   Like Claim 14, Claim 45 is directed to nothing more than abstract ideas. The

preamble and first three limitations of Claim 45 of the ’425 patent mirror limitations and

concepts contained in the patent ineligible ’451 patent, as depicted above in text highlighted

variously in purple, red and blue. As this Court noted, the claimed signal conversion module

and its decompressing of compressed signals is claimed purely on its function without any

algorithm for achieving those results. 227 F. Supp. 3d 604.

          60.   The only added concept in Claim 45 of the ’425 patent, as compared to the patent

ineligible Claim 30 of the ’451 patent, is contained in the last two limitations. These last two

limitations add a completely separate functionality to the nebulous “wireless device for

communicating information”: the claimed wireless device may receive a signal containing an

update from another device.

          61.   Simply receiving a status update from a sensing device is a well-known abstract

idea; for time immemorial, a human yelp in response to pain has provided an update to that

human’s status (and whose voice even serves as an identifier). This additional concept amounts

to functionally claiming the addition of the well-known and conventional function of receiving

status updates from another device into the otherwise nondescript “wireless device for

communicating information.” Chamberlain Grp. v. Techtronic Indus. Co., 935 F.3d 1341, 1346

(Fed. Cir. 2019) (“wirelessly communicating status information” held to an abstract idea).

Indeed, nothing in the last two limitations appears to otherwise limit the claimed device—by

algorithms or otherwise—and instead serve only to limit the technological environment in which

a general purpose wireless computing device operates. Accordingly, like its predecessor claims

of the ’492 patent family, Claim 45 of the ’425 patent is also directed to patent ineligible subject

matter.




                                               - 18 -
 Case 4:20-cv-00180-ALM Document 1 Filed 12/26/19 Page 19 of 21 PageID #: 19



       62.      Further, the claims depending from Claim 45 of the ’425 patent asserted by

Defendant in its ITC complaint also add nothing patentable to Claim 45. Claim 46 requires the

short range wireless communication channel to be a “Zigbee channel,” thereby limiting the claim

to a particular technological environment, but otherwise effects no improvement to the claimed

invention. In the ’425 patent, the only mention of Zigbee is as one of a number of well-known

communication protocol standards for wireless personal area networks.

       63.      Claim 47 of the ’425 patent fares no better, requiring the received signal to be a

compressed video signal in relation to a video call, again doing nothing but limiting the claim to

a particular technological environment, that of video calling. Limiting the application of the

independent claim to the space of video calling effects no technological improvement to the

claimed invention, and adds nothing patentable to a claim that is otherwise patent ineligible.

       64.      Claim 48 of the ’425 patent requires a data package that includes information for

the network address for the WiFi network and a device identifier for the claimed wireless device.

But this adds nothing but a generic and conventional implementation detail that is part and parcel

with a system receiving data on a WiFi network. This is akin to an independent claim that covers

sending a letter to a customer, and adding a dependent claim requiring that the letter include the

address of the customer. Such generic and conventional implementation details are fundamental

to implementation of the abstract idea and add nothing patentable to an otherwise patent-

ineligible claim.

                                            COUNT 1

         Declaratory Judgment of Patent Ineligibility of U.S. Patent No. 10,104,425

       65.      Plaintiffs re-allege and incorporate all of the preceding paragraphs as if fully set

forth herein.




                                               - 19 -
 Case 4:20-cv-00180-ALM Document 1 Filed 12/26/19 Page 20 of 21 PageID #: 20



       66.       A concrete and immediate controversy has arisen between the parties regarding

the patentability of the ’425 patent.

       67.       For at least the reasons alleged above, the claims of the ’425 patent are directed

to ineligible subject matter and thus fail to meet the requirements of 35 U.S.C. § 101.

       68.       Plaintiffs seek and are entitled to a declaratory judgment that the claims of the

’425 patent are directed to ineligible subject matter and are therefore unpatentable under 35

U.S.C. § 101.

                                  DEMAND FOR JURY TRIAL

Plaintiffs hereby demand a trial by jury on all issues so triable.

                                    REQUEST FOR RELIEF

WHEREFORE, Plaintiffs respectfully request the Court to enter judgment in its favor and against

Defendant as follows:

       1.       Declaratory judgment that the claims of the ’425 patent are not patentable under 35

                U.S.C. § 101.

       2.       Awarding Plaintiffs costs incurred in connection with this action; and

       3.       For such other and further relief as the Court deems just and proper.




                                                - 20 -
Case 4:20-cv-00180-ALM Document 1 Filed 12/26/19 Page 21 of 21 PageID #: 21



                                                    PAUL HASTINGS LLP
DATED: December 26, 2019
                                                    By: /s/ Blair M. Jacobs
Yar R. Chaikovsky (pro hac vice to be filed)           Blair M. Jacobs
yarchaikovsky@paulhastings.com                         blairjacobs@paulhastings.com
Philip Ou (pro hac vice to be filed)                   Virginia State Bar No. 32010
philipou@paulhastings.com                              PAUL HASTINGS LLP
Bruce Yen (pro hac vice to be filed)                   875 15th Street NW
bruceyen@paulhastings.com                              Washington, DC 20005
PAUL HASTINGS LLP                                      Telephone: (202) 551-1700
1117 S. California Avenue                              Facsimile: (202) 551-1705
Palo Alto, California 94304-1106
Telephone: (650) 320-1800
Facsimile: (650) 320-1900
                                                        Attorneys for Plaintiffs
                                                        HTC Corporation and HTC America, Inc.




                                               - 21 -
